819 F.2d 290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Edwin John HAGEN, Defendant-Appellant,William John Varellas, Defendant-Appellant.
Nos. 87-1011, 87-1012.
United States Court of Appeals, Sixth Circuit.
May 27, 1987.

Before KENNEDY, JONES and RYAN, Circuit Judges.

ORDER

1
The defendants appeal their jury convictions for conspiracy to kidnap, interstate travel in aid of racketeering, and transportation of firearms with intent to commit a felony in violation of 18 U.S.C. Sec.Sec. 1201(c), 1952(a)(2) and (b)(2), 924(b), 921, and 2. They have now filed identical motions for remand to permit the district court to rule upon motions for new trials pending therein.  The government has not responded.  Defendant Varellas, however, submitted a handwritten letter asking this Court to disregard the motion until new counsel is appointed to represent him on appeal.


2
The records in these appeals show the jury verdict in the joint trial was returned on October 25, 1986.  Both defendants appeared for sentencing by the district court on December 15, 1986.  On the same day, the defendants also filed motions for new trials based upon newly discovered evidence, i.e., the apparent discovery of the kidnapped victim's body.  The government opposed that motion.  That motion was still pending before the district court on December 24, 1986, when final judgment and commitment orders were entered and the defendants filed separate notices of appeal.


3
Upon consideration of the motions to remand and concluding it the better procedure to permit the district court to address the motions for new trials at this time,


4
It is ORDERED that the motions for remand are granted.